Case 1:16-cv-03071-ALC-SN Document 239 Filed 08/19/19 Page 1 of 28

ROTONDI, LLC
30 Wall Street, 8th Floor
New York, NY 10005

www.ajrotondi.com
(212) 709-8340

August 19, 2019

VIA ECF & ELECTRONIC MAIL
The Hon. Andrew L. Carter Jr.
United States District Judge
Southern District of New York

40 Foley Square

New York, NY 10007

Re: Lewis v. Roosevelt Island Operating Corp. et al., No. 16- CV-03071 (ALC)
Dear Judge Carter:

I write in response to Defendants’ August 15, 2019 letter to Your Honor regarding the Second
Circuit’s decision in Lilly v. City of New York (annexed hereto).

In Lilly, the Second Circuit did not award fees for Plaintiffs time spent in preparing a fee
application subsequent to acceptance of a Rule 68 Offer based on a finding that the parties negotiated
in good faith but were unable to agree on negotiated attorney fee amount. Defendants use cherry-
picked quotes from this decision in attempting to mislead the Court in their request to deny Plaintiff's
motion to reconsider. Defendants omit from their letter that the Second Circuit expressly exempted
from its decision the situation herein i.e., where no good faith negations occurred among the parties
attempting to reach agreement on a fee award. The Second Circuit in Lilly expressly held:

Because the district court found that the parties.in this case negotiated in good faith, see Lilly,
2017 WL 3493249, at *8, we decline to consider whether a district court may, as a matter of
equity or otherwise, award fees on fees when a party negotiates in bad faith, despite the
presence of a cut-off clause in the Rule 68 offer or settlement agreement. See, e.g., Long v. City
of New York, No. 09 Civ. 6099 (AKH), 2010 U.S. Dist. LEXIS 81020, at *5-6 (S.D.N.Y. Aug.
6, 2010) (‘The Rule 68 judgment limited recoverable fees and expenses to those incurred prior
to the date of the offer. If the City's dispute over recoverable fees were in bad faith, th[e]n
compensation for the work necessary for plaintiff [‘] fee application may be justified.”).

Lilly, fn. 93 at p. 25 (emphasis added). Although Defendants’ letter purports to recite Plaintiffs
arguments in support of his Motion to Reconsider, Defendants misleadingly omit that Plaintiff's
motions unequivocally established that Defendants failed to negotiate in good faith a fee amount
subsequent to acceptance of the Rule 68 Offer.! Defendants’ conduct falls directly within the

 

! Defendants’ failure to negotiate fees post-Rule 68 acceptance was consistent with their behavior (well-established in
numerous Court filings) in refusing to negotiate resolution of the underlying matter prior to service of the Rule 68 Offer.

As the Court may recall, Defendants’ conduct in that regard included, among other bad-faith conduct, using pretextual
offers to mediate to delay Plaintiff's case. In one pretextual mediation, Defendants wasted months of Plaintiff's time
negotiating mediators and interviewing mediators, and then Defendants unilaterally called off the mediation claiming they
never agreed to it despite indisputable written evidence to the contrary. In another ruse, Defendants feigned participation in
a mediation simply to delay Court-ordered depositions that they were unprepared to defend so they could add additional
Case 1:16-cv-03071-ALC-SN Document 239 Filed 08/19/19 Page 2 of 28

circumstances the Second Circuit expressly “decline[d] to consider.” Jd. Plaintiffs motions establish
with clear documentary evidence (which Defendants have neither rebutted nor contested) that
Defendants refused to engage in any good faith negotiations regarding fees, refused to return Plaintiff's
counsel’s telephone calls to engage in discussions, and instead insisted that the fee amount had to be
litigated. Additionally, during a Court Conference (soon after acceptance of the Rule 68 Offer) none
of the numerous counsel appearing on behalf.of Defendants objected or noted any disagreement when
the Court stated that Plaintiff would be entitled to fees on fees subsequent to acceptance of the Rule 68
Offer.

Further, this Court has awarded “fees on fees” related to an accepted Rule 68 Offer both before
and after its denial of Plaintiff’s request in the instant case. As recent as February 28, 2019, this Court
awarded “fees on fees” for the second time in the same case. Makinen v. City of New York, 2019 WL
970945, (February 28, 2019). In Makinen, the Court recently held:

The language of the Rule 68 offer does not suggest that Defendants intended to pay fees on
fees, but it also does not clearly foreclose Plaintiff from seeking such fees. Equity thus compels
the Court to grant fees on fees as it would be unfair to deny reasonable fees incurred in seeking
fees that are owed as a matter of law or contract.

Id. at *2.

Accordingly, Plaintiff respectfully requests that the relief sought in Plaintiff's Motion to
Reconsider / Reargue and to Expand the Record be granted in their entirety.

Respectfully submitted,

/s/
Anthony J. Rotondi

 

lawyers to their cadre of attorneys. Defendants wasted Plaintiff's time preparing for and participating in that mediation, but
Defendants and their counsel attended the mediation without any settlement authority and failed to make a single offer to
Plaintiff in connection with the mediation.
Case 1:16-cv-03071-ALC-SN Document 239 Filed 08/19/19 Page 3 of 28
Case 1:16-cv-03071-ALC-SN Document 238 Filed 08/15/19 Page 4 of 29

17-2823 (L)
Kayheem Lilly v. The City of New York, et al.

2 In the
3 Gntted States Court of Appeals
4 For the Second Circuit
5
6
7 AUGUST TERM, 2018
8
9 ARGUED: OCTOBER 30, 2018
10 DECIDED: AUGUST 14, 2019
il
12 Nos. 17-2823(L)-cv, 17-3000(XAP)-cv
13
14 KAYHEEM LILLY,
15 Plaintiff-Appellee-Cross-Appellant,
16
17 v.
18
19 THE CITY OF NEW YORK; NYPD DETECTIVE MALCOLM FREEMAN,
20 SHIELD No. 7049; NYPD POLICE OFFICER SOUL KIM, SHIELD No. 10804,
21 Defendants-Appellants-Cross-Appellees,

22
23 JOHN DOE SERGEANT; JOHN DOES, RICHARD ROES; ANDREW HONG;

24 DONALD CAMBRIDGE; JORGE TAJEDA; FRANK BATISTA; KEVIN
25 WHETSTONE,

26 Defendants.”

27

28

29 Appeal from the United States District Court

30 for the Southern District of New York.

31 No. 16 Civ. 322 - Edgardo Ramos, Judge.

32

 

“Consistent with the order entered by this Court on October 18, 2013, ECF No. 118,
we use the short-form caption for the purpose of publishing this opinion.
Case 1:16-cv-03071-ALC-SN Document 239 Filed 08/19/19 Page 4 of 28
Case 1:16-cv-03071-ALC-SN Document 238 Filed 08/15/19 Page 5 of 29

Before: WALKER, LEVAL, AND DRONEY, Circuit Judges.

Kayheem Lilly (“Lilly”) filed a § 1983 complaint against the |
City of New York and individual police officers for alleged
deprivations of his constitutional rights. Defendants presented Lilly
with an offer of judgment pursuant to Federal Rule of Civil Procedure
68 for $10,001 and reasonable attorney’s fees, expenses, and costs
incurred “to the date of [the] offer.” Lilly accepted the offer, but the

oO Co NO DN th BR BY KY Pe

_
o

parties were unable to agree upon the sum of attorney’s fees,

hone,
fay

expenses, and costs to be paid. Lilly filed a motion with the district

—
N

court for an award of reasonable attorney’s fees, expenses, and costs,

—
ee

that included the hours Lilly’s solo practitioner attorney spent on

ry
aS

clerical tasks and incurred preparing the fee application. The district

ret
wn

court granted the application but reduced the requested hourly rate
because of the simple, “relatively straightforward” nature of the case,

—_
n

and imposed a ten percent across-the-board reduction to the fee

— ee
oe.

award to account for clerical tasks performed by the attorney. We
AFFIRM the district court’s decision to reduce Lilly’s attorney’s

pt
\o

reasonable hourly rate in light of the simple nature of this case, as well

ty
°o

as the district court’s decision to reduce the hours claimed through an

N
—_

across-the-board reduction to reflect the clerical work performed. We
REVERSE and VACATE, however, the district court’s decision to

award Lilly attorney's fees for the work incurred preparing the fee

nN
ms BR

application because the express terms of the accepted Rule 68 offer of

& 8

judgment limit the fees recoverable to those incurred “to the date of
27 ~—« [the] offer.”

28

29 JEFFREY A. ROTHMAN, Law Office of Jeffrey A.
30 Rothman, New York, NY, for Plaintiff-Appellee-
Case 1:16-cv-03071-ALC-SN Document 239 Filed 08/19/19 Page 5 of 28
Case 1:16-cv-03071-ALC-SN Document 238 Filed 08/15/19 Page 6 of 29

3
1 Cross-Appellant.
2 ELINA DRUKER, Of Counsel (Richard Dearing, on
3 the brief), for Zachary W. Carter, Corporation
4 Counsel, New York, NY, for Defendants-Appellants-
5 Cross-Appellees.
6
7 JOHN M. WALKER, JR., Circuit Judge:
8 Kayheem Lilly (“Lilly”) filed a § 1983 complaint against the

9 City of New York and individual police officers for alleged
10 deprivations of his constitutional rights. Defendants presented Lilly
11 with an offer of judgment pursuant to Federal Rule of Civil Procedure
12 68 for $10,001 and reasonable attorney’s fees, expenses, and costs
13. incurred “to the date of [the] offer.” Lilly accepted the offer, but the
14 parties were unable to agree upon the sum of attorney’s fees,
15 expenses, and costs to be paid. Lilly filed a motion with the district
16 court for an award of reasonable attorney’s fees, expenses, and costs,
17 that included the hours Lilly’s solo practitioner attorney spent on
18 clerical tasks and incurred preparing the fee application. The district
19 court granted the application but reduced the requested hourly rate
20 because of the simple, “relatively straightforward” nature of the case,
21 and imposed a ten percent across-the-board reduction to the fee
22 award to account for clerical tasks performed by the attorney. We —
23 AFFIRM the district court’s decision to reduce Lilly's attorney’s
24 reasonable hourly rate in light of the simple nature of this case, as well
25 _ as the district court’s decision to reduce the hours claimed through an
26 across-the-board reduction to reflect the clerical work performed. We
27 REVERSE and VACATE, however, the district court’s decision to
28 award Lilly attorney’s fees for the work incurred preparing the fee
29 application because the express terms of the accepted Rule 68 offer of
Case 1:16-cv-03071-ALC-SN Document 239 Filed 08/19/19 Page 6 of 28
Case 1:16-cv-03071-ALC-SN Document 238 Filed 08/15/19 Page 7 of 29

4

1 judgment limit the fees recoverable to those incurred “to the date of
2 [the] offer.”

3 BACKGROUND

Plaintiff-Appellee-Cross-Appellant Lilly filed a complaint on
January 14, 2016, alleging that his civil rights were violated by the City
of New York and several New York City police officers (collectively,
the “City”) on two occasions in October 2014. The first claim was for

use of excessive force and the second was for improper issuance of

Oo © SN th OD

three summonses for threatening behavior toward an officer,
10 possession of an open container, and littering, all of which were later |

11 dismissed.

12 Lilly was represented by Jeffrey Rothman (“Rothman”), a civil
13. rights attorney and solo practitioner, who filed the complaint on
14 Lilly’s behalf. On October 26, 2016, the City presented Lilly with an
1s offer of judgment pursuant to Rule 68 of the Federal Rules of Civil
16 Procedure, which Lilly accepted. The offer stated:

17 Pursuant to Rule 68 of the Federal Rules of Civil

18 Procedure, defendants hereby offer to allow plaintiff

19 [Kayheem] Lilly to take a judgment against the City of

20 New York in this action for the total sum of Ten

21 Thousand and One ($10,001.00) Dollars, plus reasonable

22 attorneys’ fees, expenses, and costs to the date of this

23 offer for plaintiff's federal claims.

24 The City and Lilly (through Rothman) attempted to negotiate a

25 settlement regarding attorney’s fees, expenses, and costs but were
26 unsuccessful. Rothman filed a formal motion for an award of
27. attorney’s fees, expenses, and costs with the district court, pursuant
28 to 42 U.S.C. § 1988, for a total sum of $34,527. That figure represents
29 50.3 hours of work up to the date of the offer of judgment and 6.5

 

1 Joint App’x at 45.
Case 1:16-cv-03071-ALC-SN Document 239 Filed 08/19/19 Page 7 of 28
Case 1:16-cv-03071-ALC-SN Document 238 Filed 08/15/19 Page 8 of 29

1 hours of work preparing the attorney’s fee application at an hourly
rate of $600, as well as 11.5 hours for work after the fee application

Ny

and through the filing of Lilly’s reply brief at an hourly rate of $625.2
The City objected to the fee request on the grounds that: (1) his
requested hourly rate was excessive, (2) the number of hours

expended was unreasonable, and (3) fees incurred after acceptance of

sa DD UU FF W

the Rule 68 offer are not recoverable under the terms of the offer.

The district court granted Rothman reduced fees, expenses, and
9 costs in the amount of $28,128.99. The district court agreed that

o

10 Rothman had comparable experience and qualifications to other civil
11 rights attorneys who have received attorney’s fee awards in the low
12 $600 per hour range, but believed that the “simplicity of this case
13. warrant[ed] a reduction of his claimed hourly rates.”3 Due to the
14 “relatively straightforward” nature of the case, the district court
15 found an hourly rate of $450 to be reasonable.* The district court also
16 imposed a ten percent across-the-board cut to the award because
17 some of the hours claimed were for clerical tasks that he had billed at
18 an attorney’s hourly rate. Lastly, notwithstanding the fact that the
19 Rule 68 offer of judgment limited recoverable fees to those incurred
20 prior to the offer, the district court granted Lilly attorney’s fees for the
21 time Rothman spent preparing the fee application. This appeal and
22 cross-appeal followed.

23 . DISCUSSION
24 The City appeals the district court’s order granting “fees on

25 fees” (ie., the attorney’s fees Rothman incurred in litigating the

26 application for an award of attorney's fees) because the Rule 68 offer

 

2 The increase reflects a $25 increase in Rothman’s hourly rate that became effective
on January 1, 2016.

3 Joint App’x 277-79.

4 Id.
Case 1:16-cv-03071-ALC-SN Document 239 Filed 08/19/19 Page 8 of 28
Case 1:16-cv-03071-ALC-SN Document 238 Filed 08/15/19 Page 9 of 29

1 of judgment limited the recoverable attorney’s fees to only those
incurred prior to the offer. Lilly cross-appeals the district court’s

2

3 order reducing Rothman’s hourly rate to $450 and prohibiting
4 Rothman from receiving his full hourly rate for clerical tasks.

5 We review a district court's award for attorney’s fees, expenses,
6 and costs for abuse of discretion® “A district court abuses its
7. discretion if it (1) bases its decision on an error of law or uses the
8 wrong legal standard; (2) bases its decision on a clearly erroneous
9 factual finding; or (3) reaches a conclusion that, though not

10 necessarily the product of a legal error or a clearly erroneous factual
11 finding, cannot be located within the range of permissible decisions.”®
12. “Given the district court’s inherent institutional advantages in this
13. area, our review of a district court’s fee award is highly deferential.””
14 This high degree of deference is appropriate because “[w]e can hardly
is think of a sphere of judicial decisionmaking in which appellate
16 micromanagement has less to recommend it.”® We review questions
17 of law regarding the legal standard for granting or denying attorney’s
18 fees de novo.? We also review a district court’s interpretation of a Rule

19 68 offer de novo."
20 I. Calculation of the Reasonable Hourly Rate

21 Lilly argues that the district court erred in reducing Rothman’s
22 rate from $600 and $625 per hour to $450 per hour because of the
23 “duration and simplicity” of the case. Specifically, he argues that after

 

5 See Millea v. Metro-North R. Co., 658 F.3d 154, 166 (2d Cir. 2011).

6 Id. (internal quotation marks omitted).

7 McDonald ex rel. Prendergast 0. Pension Plan of the NYSA-ILA Pension Trust Fund,
450 F.3d 91, 96 (2d Cir. 2006) (per curiam).

8 Fox v. Vice, 563 U.S. 826, 838 (2011).

9 See Scarangella v. Group Health, Inc., 731 F.3d 146, 151 (2d Cir. 2013).

10 Steiner v. Lewmar, Inc., 816 F.3d 26, 31 (2d Cir. 2016).
Case 1:16-cv-03071-ALC-SN Document 239 Filed 08/19/19 Page 9 of 28
Case 1:16-cv-03071-ALC-SN Document 238 Filed 08/15/19 Page 10 of 29

7

1 the Supreme Court’s decision in Perdue v. Kenny A. ex rel. Winn,"
district courts can no longer consider the “relatively straightforward”

nature of an action in calculating the reasonable hourly rate to be

Pm WwW N

awarded. To the extent our decision in Arbor Hill Concerned Citizens
Neighborhood Association v. County of Albany'? permits consideration of
the simplicity of litigation in determining the appropriate hourly rate,
Lilly contends that Perdue overruled Arbor Hill. Lilly’s arguments are

oN NK OM

without merit.

9 A. Early History of Fee-Shifting Jurisprudence
10 Before addressing Arbor Hill and Perdue, we think it helpful to

11 briefly review the relevant history of attorney’s fees jurisprudence.

12 In 1976, Congress enacted the Civil Rights Attorney’s Fees
13 Award Act, 42 U.S.C. § 1988 (“Fees Act”), which authorized district
14 courts to award the prevailing party in civil rights actions “a
15 reasonable attorney’s fee.” The Act did not specify the appropriate
16 method for calculating a reasonable attorney’s fee, but the House and
17 Senate Reports referred to two methods that had developed in the

18 = circuit courts.4

19 The first, known as the lodestar method, was adopted by the
20 Third Circuit in Lindy Bros. Builders, Inc. of Philadelphia v. American
21 Radiator & Standard Sanitary Corp.5 This approach calculates
22. attorney’s fees by multiplying the attorney’s usual hourly rate by the
23 mumber of hours billed, to produce a figure known as the lodestar.’
24 After determining the lodestar, the district court then has discretion

 

11559 U.S. 542 (2010).

12 522 F.3d 182 (2d Cir. 2008).

13 See Hensley v. Eckerhart, 461 U.S. 424, 429 (1983).

14 See Arbor Hill, 522 F.3d at 186; see also Hensley, 461 U.S. at 429-30.
18 487 F.2d 161 (3d Cir. 1973).

16 Jd, at 167-68.
Case 1:16-cv-03071-ALC-SN Document 239 Filed 08/19/19 Page 10 of 28
Case 1:16-cv-03071-ALC-SN Document 238 Filed 08/15/19 Page 11 of 29

8

1 to adjust the final amount to ensure that the fee is reasonable.”

2 The second method, known as the Johnson approach, was
3. developed by the Fifth Circuit in Johnson v. Georgia Highway Express,
4 Inc.8 Instead of starting with the attorney’s usual hourly rate,
5 multiplying it by the number of hours worked, and then determining
6 whether that figure (the lodestar) should be adjusted, the district
7 court determines a reasonable attorney’s fee in one step by
8 considering twelve factors.!2 These twelve factors are:
9 (1) the time and labor required; (2) the novelty and
10 difficulty of the questions; (3) the level of skill required
11 to perform the legal service properly; (4) the preclusion
12 of employment by the attorney due to acceptance of the
13 case; (5) the attorney’s customary hourly rate; (6)
14 whether the fee is fixed or contingent; (7) the time
15 limitations imposed by the client or the circumstances;
16 (8) the amount involved in the case and the results
17 obtained; (9) the experience, reputation, and ability of the
18 attorneys; (10) the “undesirability” of the case; (11) the
19 nature and length of the professional relationship with —
20 the client; and (12) awards in similar cases.”
21 The Supreme Court first considered the appropriate method to

22 calculate a reasonable attorney's fee in Hensley v. Eckerhart2! The
23. Court “adopted the lodestar method in principle, without, however,
24 fully abandoning the Johnson method.”” Instead of using the
25 attorney’s usual hourly rate, the Court instructed district courts to

 

17 Td. at 168-69,

18 488 F.2d 714 (5th Cir. 1974), abrogated on other grounds by Blanchard v. Bergeron,
489 U.S. 87 (1989).

19 See id. at 717-19,

20 Arbor Hill, 522 F.3d at 186 n.3 (citing Johnson, 488 F.2d at 717~19).

21 461 U.S. 424 (1983).

2 Arbor Hill, 522 F.3d at 188 (internal citation omitted).
Case 1:16-cv-03071-ALC-SN Document 239 Filed 08/19/19 Page 11 of 28
Case 1:16-cv-03071-ALC-SN Document 238 Filed 08/15/19 Page 12 of 29

1 determine a “reasonable hourly rate,” and specifically referred to the
Johnson factors as useful tools for determining what is reasonable.”
The Court described this process of determining a reasonable hourly
rate and then multiplying it by the reasonable hours billed as “an
objective basis on which to make an initial estimate of the value of a
lawyer's services,” (i.e., the lodestar).24 The Court went on to hold that

uy DA UN F&F WD WN

after calculating the lodestar in this manner, a district court has
8 discretion to increase or decrease the final fee in “cases of exceptional

9 success” or “only partial or limited success,” respectively .25

10 A year later, in Blum v. Stenson, the Court reiterated its holding
11 in Hensley, that the initial fee award should be determined by
12 multiplying a reasonable hourly rate by the reasonable hours
13 expended, and that the final award can be increased or decreased in
14 exceptional cases to achieve a reasonable fee.” The Court explained
15 that the Fees Act:

16 requires a “reasonable fee,” and there may be

17 circumstances in which the basic standard of reasonable

18 rates multiplied by reasonably expended hours results in

19 a fee that is either unreasonably low or unreasonably

20 high. When, however, the applicant for a fee has carried

21 his burden of showing that the claimed rate and number

22 of hours are reasonable, the resulting product is

23 presumed to be the reasonable fee contemplated by

24 § 1988.27

25 This hybrid approach was again approved by the Court in the

26 1986 case of Pennsylvania v. Delaware Valley Citizen’s Council for Clean

 

23 Id. (citing Hensley, 461 U.S. at 434 n.9).
4 Hensley, 461 US. at 433. ,

5 Id. at 435-37.

26 465 U.S. 886, 896-97 (1984).

27 Id. at 897.
Case 1:16-cv-03071-ALC-SN Document 239 Filed 08/19/19 Page 12 of 28
Case 1:16-cv-03071-ALC-SN Document 238 Filed 08/15/19 Page 13 of 29

10

1 Air.® In both Blum and Delaware Valley, however, the Court clarified
that many of the Johnson factors “are subsumed within the initial
calculation” of the lodestar (reasonable hours expended multiplied by

& WwW WN

the reasonable hourly rate), and therefore “cannot serve as
independent bases for increasing [or decreasing] the basic fee award,”
(i.e., the lodestar).”” Specifically, the Court stated that the novelty and
complexity of the issues, the special skill and experience of counsel,
the quality of representation, and the results obtained from the
litigation should be “fully reflected in the number of billable hours

uo Co “DH ww

10 recorded by counsel” or “the reasonableness of the hourly rates.”°° As
11 aresult, it is inappropriate for a district court to increase or decrease
12 the lodestar figure on account of any of these factors, because they are
13. already accounted for in calculating the reasonable hourly rate or
14 reasonable hours billed to determine the lodestar.3!

15 B. Arbor Hill

16 The Supreme Court’s adoption of a hybrid approach caused
17. confusion amongst the lower courts as to how to balance the bright-
18 line standards of the lodestar model with the numerous evaluations
19 required by the Johnson factors and the district court’s ability to
20 exercise its discretion to enhance or cut the final fee award in

21. exceptional circumstances.?

22 In Arbor Hill, we attempted to resolve some of this tension and

 

28 478 U.S. 546, 563-64 (1986).

29 Td. at 564-65 (internal quotation marks omitted) (citing Blum, 465 U.S. at 898~
900). .

30 Blum, 465 U.S. at 898; see also Delaware Valley, 478 U.S. at 564-65.

31 See Blum, 465 U.S. at 898-99, 900; see also Delaware Valley, 478 U.S, at 564-65, 566-
67.

% See Arbor Hill, 522 F.3d at 188 (“After Hensley and Blum, circuit courts struggled
with the nettlesome interplay between the lodestar method and the Johnson
method.”).
Case 1:16-cv-03071-ALC-SN Document 239 Filed 08/19/19 Page 13 of 28
Case 1:16-cv-03071-ALC-SN Document 238 Filed 08/15/19 Page 14 of 29

11

1 clarify our circuit's fee-setting jurisprudence. We instructed district

2 courts to calculate a “presumptively reasonable fee” by determining
3 the appropriate billable hours expended and “setting a reasonable
4 hourly rate, taking account of all case-specific variables.”** We
5 explained with respect to the latter:
6 [T]he district court, in exercising its considerable
7 discretion, [should] bear in mind all of the case-specific
8 variables that we and other courts have identified as
9 relevant to the reasonableness of attorney’s fees in setting

10 a reasonable hourly rate. The reasonable hourly rate is

11 the rate a paying client would be willing to pay. In

12 determining what rate a paying client would be willing

13 to pay, the district court should consider, among others,

14 the Johnson factors; it should also bear in mind that a

15 reasonable, paying client wishes to spend the minimum

16 necessary to litigate the case effectively. The district

17 court should also consider that such an individual might

18 be able to negotiate with his or her attorneys, using their

19 desire to obtain the reputational benefits that might

20 accrue from being associated with the case. The district

21 court should then use that reasonable hourly rate to

22 calculate what can properly be termed the

23 “presumptively reasonable fee.”

24 In the wake of Arbor Hill, we have consistently applied this

25 method of determining a reasonable hourly rate by considering all
26 pertinent factors, including the Johnson factors, and then multiplying

 

33 We used the term “presumptively reasonable fee” instead of the traditional term
“lodestar” because the meaning of the latter term “has shifted over time, and its
value as a metaphor has deteriorated to the point of unhelpfulness.” Id. at 190.
The Supreme Court, however, continues to use the term according to the definition
provided by the Court in Hensley. For all intents and purposes, the two terms
mean the same thing.

34 Id. at 189-90.

35 Jd. at 190.
Case 1:16-cv-03071-ALC-SN Document 239 Filed 08/19/19 Page 14 of 28
Case 1:16-cv-03071-ALC-SN Document 238 Filed 08/15/19 Page 15 of 29

12

1 that rate by the number of hours reasonably expended to determine
the presumptively reasonable fee6 It is only after this initial
calculation of the presumptively reasonable fee is performed that a
district court may, in extraordinary circumstances, adjust the
presumptively reasonable fee when it “does not adequately take into _

account a factor that may properly be considered in determining a

QI DA vA & WY WN

reasonable fee.”57
8 C. Perdue

9 After announcing the hybrid .approach for calculating
10 attorney’s fees in Hensley, and clarifying when it is permissible for a
11 district court to increase or decrease the lodestar value in exceptional
12 cases in Blum and Delaware Valley, the Supreme Court's revisited its
13. fee-shifting jurisprudence in 2010 in Perdue v. Kenny A. ex rel. Winn.

 

36 See, e.g., Gortat v. Capala Bros., Inc., 621 F. App’x 19, 22 (2d Cir. 2015) (summary
order) (“In calculating the ‘presumptively reasonable fee,’ which is generally
arrived at by multiplying the number of hours reasonably expended on the
litigation . . . by a reasonable hourly rate, this Court has recommended that a
district court take into account what a paying client would be willing to pay.”
(internal citation and quotation marks omitted)); Torres v. Gristede’s Operating
Corp., 519 F. App’x 1, 3-4 (2d Cir. 2013) (summary order) (“[W]e have directed
consideration of the case-specific variables that we and other courts have
identified as relevant to the reasonableness of attorney's fees—including the
Johnson factors—in setting a reasonable hourly rate.” (internal quotation marks
omitted)); Bergerson v. N.Y. State Office of Mental Health, Cent. N.Y. Psychiatric Ctr.,
652 F.3d 277, 289 (2d Cir. 2011) (“Attorneys’ fees are awarded by determining a
presumptively reasonable fee, reached by multiplying a reasonable hourly rate by
the number of reasonably expended hours.”); Millea, 658 F.3d at 166 (“Both this
Court and the Supreme Court have held that the lodestar—the product of a
reasonable hourly rate and the reasonable number of hours required by the case—
creates a ‘presumptively reasonable fee.’””); Konits v. Valley Stream Cent. High Sch.
Dist., 350 F. App’x 501, 503 (2d Cir. 2009) (summary order) (“In determining
reasonable attorneys’ fees, a district court must: (1) set a reasonable hourly rate,
bearing in mind all of the case specific variables, and (2) use the reasonable hourly
rate to calculate a ‘presumptively reasonable fee.’”).

37 Millea, 658 F.3d at 167 (quoting Perdue, 559 U.S. at 554).
Case 1:16-cv-03071-ALC-SN Document 239 Filed 08/19/19 Page 15 of 28
Case 1:16-cv-03071-ALC-SN Document 238 Filed 08/15/19 Page 16 of 29

13

In Perdue, the Court was “asked to decide whether either the

end

2 quality of an attorney’s performance or the results obtained are
3 factors that may properly provide a basis for an enhancement” of the
4 lodestar value.** The Court first affirmed its long-standing position
5 that “the lodestar method yields a fee that is presumptively
6 sufficient,” but “that presumption may be overcome in those rare
7 circumstances in which the lodestar does not adequately take into
8 account a factor that may properly be considered in determining a
9 reasonable fee.”* Factors that are already subsumed in the lodestar
10 calculation cannot be used to enhance or cut the lodestar amount.”
11 The Court reiterated that “the novelty and complexity of a case
12 generally may not be used as a ground for enhancement because these
13 factors ‘presumably are fully reflected in the number of billable hours
14 recorded by counsel,’” as well as the reasonable hourly rate." Thus,
15 Perdue confirmed the long-standing approach to calculating
16 attorney's fees endorsed by the Supreme Court in Hensley, Blum,
17 Delaware Valley, as well as our circuit in Arbor Hill.
18 D. The District _Court’s Reasonable Hourly Rate
19 Determination
20 In his fee application, Lilly requested an hourly rate first at $600

21 and later at $625 per hour for Rothman’s work on the matter. The
22 City argued that this rate was unreasonable because the case was a
23 simple, “garden variety” civil rights case.” The district court agreed
24 with the City that the case was “relative[ly] simpl[e]’“ and, relying

 

38 559 U.S. at 554.

39 Id. at 552, 553-54.

40 Id. at 553 (citing Delaware Valley, 478 U.S. at 566).

1 Id, (quoting Blum, 465 U.S. at 898 (brackets omitted)).

2 Lilly v. City of New York, No. 16 Civ. 322 (ER), 2017 WL 3493249, at *2 (S.D.N.Y.
Aug. 15, 2017).

8 Id. at *3-5.
Case 1:16-cv-03071-ALC-SN Document 239 Filed 08/19/19 Page 16 of 28
_ Case 1:16-cv-03071-ALC-SN Document 238 Filed 08/15/19 Page 17 of 29

14

on Arbor Hill, that the hourly rate should reflect this lack of

—

2 complexity.“ Thus, the district court looked to the reasonable hourly
3 rates for civil rights attorneys working on a simple, garden variety
4 civil rights case in the Southern District of New York.® The district
5 court found that similar, straightforward civil rights cases in the
6 Southern District involving attorneys with similar experience and
7 qualifications as Rothman resulted in hourly rates between $350 and
s $450.46 Therefore, the district court awarded Rothman an hourly rate
9 of $450, at the top of the range.
10 We find no error in the district court’s reasoning. As we

11. emphasized in Arbor Hill, “[t]he reasonable hourly rate is the rate a
12 paying client would be willing to pay .. . bear[ing] in mind that a
13 reasonable, paying client wishes to spend the minimum necessary to
14 litigate the case effectively.”“” It was entirely appropriate for the
15 district court to consider the complexity of a matter because a
16 reasonable paying client would consider the complexity of his or her
17. case when deciding whether an attorney’s proposed hourly rate is
is fair, reasonable, and commensurate with the proposed action. The
i9 district court’s decision to consider both Rothman’s experience and
20 the garden-variety nature of the litigation, which “lasted less than 10
21. months, required no depositions, and involved no substantial
22 motions or briefings” or appearances before the district court,* was
23 consistent with our direction for district courts, “in exercising [their]
24 considerable discretion, to bear in mind all of the case-specific
25 variables that we and other courts have identified as relevant to the

 

44 Id. at *4.

45 Td, at *4-5,

46 Td. at *5.

#7 Arbor Hill, 522 F.3d at 190.

48 Lilly, 2017 WL 3493249, at *5.
Case 1:16-cv-03071-ALC-SN Document 239 Filed 08/19/19 Page 17 of 28
Case 1:16-cv-03071-ALC-SN Document 238 Filed 08/15/19 Page 18 of 29

15

1 reasonableness of attorney’s fees in setting a reasonable hourly

2 rate.”

Lilly’s argument that the district court’s consideration of the
simple nature of this case and our opinion in Arbor Hill permitting
such consideration are in conflict with Perdue is misplaced. Perdue
addressed whether a district court, after calculating a reasonable
hourly rate and multiplying it by the reasonable number of hours
worked to produce the lodestar, could grant a fee enhancement or cut

o 2&2 NAN Hh ek OW

to the lodestar amount in recognition of the quality of an attorney's
10 performance or the results obtained.° Perdue did not involve a
11 challenge to the district court’s computation of the reasonable hourly
12 rate at all—it only concerned the propriety of the fee enhancement. It
13. was in this context that the Court reiterated its prior statements from
14 Blum and Delaware Valley, that the novelty and complexity of a case
15 generally may not be used as a ground for an enhancement or
16 reduction because those factors are already reflected in the reasonable
17. hourly rate and reasonable hours billed (i.¢., the lodestar) .5!

18 Perdue, therefore, did not overrule Arbor Hill or otherwise
19 prohibit district courts from considering the novelty or complexity of
20 a case in determining the reasonable hourly rate or hours billed.
21. Perdue is consistent with prior Supreme Court opinions that indicate
22 that case-specific factors like the novelty or complexity of the matter
23 are appropriately considered in determining the reasonable hourly
24 rate or hours billed. Importantly, the Perdue Court stated that “the

 

Arbor Hill, 522 F.3d at 190.

50 Perdue, 559 U.S. at 548 (describing how the district court determined a reasonable
hourly rate and reasonable hours billed, multiplied them to calculate a lodestar of
approximately $6 million, and “then enhanced this award by 75%, concluding that
the lodestar calculation did not take into account” various factors warranting an
increase).

51 Id. at 553.
Case 1:16-cv-03071-ALC-SN Document 239 Filed 08/19/19 Page 18 of 28
Case 1:16-cv-03071-ALC-SN Document 238 Filed 08/15/19 Page 19 of 29

16

1 lodestar method produces an award that roughly approximates the
2 fee that the prevailing attorney would have received if he or she had
3 been representing a paying client who was billed by the hour in a
4 comparable case.”® And as in Delaware Valley and Blum, the Perdue
5 Court specifically stated that the novelty and complexity of a case are
6 presumably reflected in the lodestar amount.*

7 Finally, Lilly points to a quote from the Perdue opinion, in
8 which the Court criticizes the old Johnson method created by the Fifth
9 Circuit because it “gave very little actual guidance to district courts” |
10 and “placed unlimited discretion in trial judges and produced
11. disparate results.”5* This, Lilly says, is evidence that the Johnson
12 factors, including the novelty and complexity of the case, cannot be
13. used by district courts to determine a reasonable fee. But Lilly
14 confuses the Court's criticism of the “Johnson approach”® with the
15 permissive use of the Johnson factors in determining the reasonable
16 hourly rate and reasonable hours billed to determine the
17. presumptively reasonable fee or lodestar.5° Hensley and its progeny
ig make clear that while a strict application of the Johnson method of
19 calculating attorney’s fees used by the Fifth Circuit is too imprecise
20 and variable to be reliable, the twelve Johnson factors remain
21. important tools for helping district courts calculate the lodestar and,
22. in exceptional cases, determining whether an enhancement or cut to

 

52 Id. at 551 (emphasis omitted) (emphasis added).

53 Id. at 553; Delaware Valley, 478 U.S. at 565; Blum, 465 U.S. at 898.

5 Perdue, 559 US. at 550-51 (internal quotation marks omitted).

55 Id. at 551-52.

56 See Jin v. Pacific Buffet House, Inc., No. 06-CV-579 (VVP), 2010 WL 2653334, at *2
n.2 (E.D.N.Y. June 25, 2010) (Perdue “cautions against using a strict Johnson
approach as the primary basis for determining reasonable attorneys’ fees, but
nowhere calls into question the idea of using relevant Johnson factors in helping to
come to a reasonable fee”).
Case 1:16-cv-03071-ALC-SN Document 239 Filed 08/19/19 Page 19 of 28
Case 1:16-cv-03071-ALC-SN Document 238 Filed 08/15/19 Page 20 of 29

17

1 the lodestar is warranted.”

2 Finding that the district court correctly applied the law,
3 reached a conclusion within the range of permissible decisions, and
4 did not abuse its discretion on a clearly erroneous factual finding, we
5 haveno basis to vacate the district court’s decision to award Rothman
6 anhourly rate of $450. We therefore affirm this portion of the district

7 court's order.
8 II. Reduction of the Fee for Clerical Tasks

9 Lilly also asserts that the district court erred by prohibiting

10 Rothman from receiving his full hourly rate of $450 for clerical tasks,
11 such as sending faxes, printing documents, etc. Lilly argues that a
12 district court should not “reduce the hourly billing rate of a solo
13 practitioner attorney who does not operate with the assistance of
14 associates, paralegals, or other support staff concerning time he or she
15 reasonably spends on clerical tasks in advancing the litigation.”

16 We have not addressed whether a district court may discount
17 the reasonable hours expended or the reasonable hourly rate an
18 attorney spends on tasks that are clerical or administrative in nature.
19 But the Supreme Court provided guidance on this question in
20 Missouriv. Jenkins by Agyei.°? In that case, the Court held that plaintiffs
21. could recover attorney’s fees under the Fees Act for work performed

22. by paralegals and law clerks under the supervision of an attorney at

 

57 See Hensley, 461 U.S. at 434 n.9 (“The district court also may consider [the] factors
identified in Johnson ..., though it should note that many of these factors usually
are subsumed within the initial calculation of hours reasonably expended at a
reasonable hourly rate.”); Delaware Valley, 478 U.S. at 563-64 (“[In Hensley, we]
adopted a hybrid approach that shared elements of both Johnson and the lodestar
method of calculation.”). ;

58 Appellee-Cross-Appellant’s Br. at 7.

59491 U.S, 274 (1989).
Case 1:16-cv-03071-ALC-SN Document 239 Filed 08/19/19 Page 20 of 28
Case 1:16-cv-03071-ALC-SN Document 238 Filed 08/15/19 Page 21 of 29

18

1 the market rate for their services, rather than at cost to the attorney.

2 However, the Court cautioned that “purely clerical or secretarial tasks
3 should not be billed at a paralegal rate” by either a paralegal or an
4 attorney performing such tasks.*' The Court explained:
5 It is appropriate to distinguish between legal work, in the
6 strict sense, and investigation, clerical work, compilation
7 of facts and statistics and other work which can often be

8 accomplished by non-lawyers but which a lawyer [or
9 paralegal] may do because he has no other help available.

10 Such non-legal work may command a lesser rate. Its

1 dollar value is not enhanced just because a lawyer [or

12 paralegal] does it.

13 We therefore conclude that the district court did not commit

14 legal error in reducing Lilly’s fee award to account for clerical tasks _
15 performed by Rothman. As we have stated, the key inquiry in
16 determining the reasonableness of an attorney’s hourly rate and
17 hours billed is whether a paying client would be willing to pay the
18 fee} The answer to this question, of course, will vary depending on
19 the circumstances of the case, the attorney, and the customs in the
20 relevant legal market. Therefore, while district courts have the legal
21 authority and discretion to either reduce an attorney's hourly rate for
22 time spent on clerical tasks or apply an across-the-board reduction to
23. the hours billed or total fee award to account for time spent on clerical
24 tasks (or block-billed time entries reflecting a mix of clerical and legal
25 work), a district court is not required to make such reductions. As

 

6 Id, 286-87.

61 Id. at 288 n.10,

8 Id. (internal quotation marks omitted).

@ Arbor Hill, 522 F.3d at 190; see also Perdue, 559 U.S. at 551 (“[T]he lodestar method
produces an award that roughly approximates the fee that the prevailing attorney
would have received if he or she had been representing a paying client who was
billed by the hour in a comparable case. . . .” (emphasis in original)).
Case 1:16-cv-03071-ALC-SN Document 239 Filed 08/19/19 Page 21 of 28
Case 1:16-cv-03071-ALC-SN Document 238 Filed 08/15/19 Page 22 of 29

19

1 with all aspects of our fee-shifting jurisprudence, we afford district

2 courts broad discretion in awarding attorneys’ fees because they are
3 much closer to the details of each individual case and can better
4 determine what is reasonable and appropriate in the fee calculus for
5 the particular case.

6 Here, the district court reviewed the time sheets submitted by
7 Rothman and found a variety of obviously clerical tasks, as well as
8 entries that “blend clerical tasks with legal tasks.” A review of the
9 time sheets confirms that many entries describe clerical tasks that are

10 not appropriately billed at Rothman’s reasonable hourly rate of $450,
11. suchas sending and receiving faxes, requesting and receiving medical
12. records, serving papers, and hand-delivering courtesy copies of
13. filings to the courthouse.© The fact that Rothman is a solo practitioner
14 does not entitle him to his full hourly rate as an attorney for purely
15 clerical work. Indeed, it is highly unlikely that a paying client would
16 agree to pay any person $450 for an hour of sending and receiving
17 faxes, calling medical offices, and delivering papers. We find the
18 district court’s imposition of a ten percent reduction to the fee award
19 onaccount of clerical work appropriate, and certainly not an abuse of
20 discretion, because the time entries reflecting 50.3 hours of work show
21 at least 5 hours of purely clerical work.” In reducing Rothman’s
22 hours by ten percent to account for clerical tasks, we are confident
23 that the district court achieved “rough justice,” if not “auditing
24 perfection,” in its calculation of the appropriate fee award. We

 

* See Fox, 563 U.S. at 838.

6 Lilly, 2017 WL 3493249, at *6.

6 See Joint App’x at 78, 89-92, 247.

87 See McDonald, 450 F.3d at 96 ("A district court may exercise its discretion and
use a percentage deduction as a practical means of trimming fat from a fee
application.” (internal quotation marks omitted)). ,

68 See Fox, 563 U.S. at 838.
Case 1:16-cv-03071-ALC-SN. Document 239 Filed 08/19/19 Page 22 of 28
Case 1:16-cv-03071-ALC-SN Document 238 Filed 08/15/19 Page 23 of 29

20

1 therefore uphold this portion of the district court’s order.

2 Ill. Award of Fees on Fees

3 Finally, the City challenges the district court’s decision to grant
4  attorney’s fees for time Rothman spent working on the fee application
5 and reply brief in support of that application. The City asserts that
6 the district court did not have the authority to award those fees
7 because they were incurred after the City made, and Lilly accepted,
8 the Rule 68 offer of judgment, which explicitly contemplated the
9 payment of attorney’s fees only “up until the date of the offer.”
10 Ordinarily, a district court has authority and discretion to

11 award attorney’s fees for hours expended on a fee application made
12. under the Fees Act, so-called fees on fees.” The question here is
13 whether the parties’ agreement to settle the case and cut off attorney’s
14 fees as of the time of the offer circumscribes the district court’s
1s authority to award fees accrued after the offer date. We believe it

16 does.

17 Federal Rule of Civil Procedure 68 permits a party defending a
18 claim to serve an opposing party with “an offer to allow judgment on
19 specified terms.”” If the opposing party accepts the offer, then either
20 party may file the offer and notice of acceptance with the court, and
21 the “clerk must then enter [the] judgment” specified in the
22 agreement.” If the opposing party rejects the offer and that party
23. eventually obtains a judgment that is not as favorable as the

 

69 See Joint App’x at 45.

70 See Gagne v. Maher, 594 F.2d 336, 343-44 (2d Cir. 1979), aff'd, 448 U.S. 122 (1980);
see also Hines v. City of Albany, 862 F.3d 215, 223 (2d Cir. 2017) (“Prevailing parties
under Section 1988 are therefore entitled to recover a reasonable fee for preparing
and defending a fee application.”).

71 Fed. R. Civ. P. 68(a).

72 Id.
Case 1:16-cv-03071-ALC-SN Document 239 Filed 08/19/19 Page 23 of 28
Case 1:16-cv-03071-ALC-SN Document 238 Filed 08/15/19 Page 24 of 29

21

1 unaccepted offer, the opposing party must pay the costs incurred by

2 the defendant after the offer was made,”? which includes attorney's
3 fees.” The purpose of this mechanism is to “encourage settlement
4 and avoid litigation” by “promptfing] both parties to a suit to
s evaluate the risks and costs of litigation, and to balance them against
6 the likelihood of success upon trial on the merits.”*

7 Like a typical settlement agreement, an accepted Rule 68 offer

8 of judgment is a contract, and it must be interpreted according to
9 ordinary contract principles.” Critically, “[i]f the terms of a contract
10 are clear, courts must take care not to alter or go beyond the express
11 terms of the agreement, or to impose obligations on the parties that
12 are not mandated by the unambiguous terms of the agreement

13s itself.”77

14 The accepted Rule 68 offer at issue here (ie, the contract)
15 unambiguously states that the recoverable attorney’s fees, expenses,
16 and costs are limited to those incurred by the date of the offer, which
17 was October 26, 2016.% The fees Rothman charged for work on the
18 fee application and reply brief in support of that application were
19 incurred between November 30, 2016, and January 20, 2017, after the
20 ~=cut-off date for fees in the agreement.” Therefore, they cannot be
21. recovered by Lilly, and the district court had no authority to award
22 +them.

23 Nonetheless, the district court determined that because the

 

73 Fed. R. Civ. P. 68(d).

74 Marek v. Chesny, 473 U.S. 1, 9 (1985).

7 Id. at 5.

76 Steiner, 816 F.3d at 31.

77 Id. at 32 (internal quotation marks omitted).
78 See Joint App’x at 45-47,

7 See id. at 247.
Case 1:16-cv-03071-ALC-SN Document 239 Filed 08/19/19 Page 24 of.28
Case 1:16-cv-03071-ALC-SN Document 238 Filed 08/15/19 Page 25 of 29

22

—

_ parties acted in good faith in negotiating the attorney's fees to be paid
to Lilly, but were simply unable to agree on a reasonable amount,
equity counseled in favor of granting Lilly attorney’s fees for the time
spent working on the fee application and reply brief.8° The district
court is not alone in granting these fees on fees as a matter of equity
despite the clear terms of the parties’ agreements barring such
awards.6! As noble as this vractice may be, it violates the first
principle of contract interpretation: “where the language of the

uo fe SN DO HW FR WD WN

contract is clear and unambiguous, the contract is to be given effect

et
Oo

according to its terms.”® By awarding Lilly fees beyond what the

ry
—_

parties agreed to, the district court effectively rewrote the contract.
This it cannot do.

_
N

13 Lilly makes three arguments for why the district court did not
14 err, none of which is persuasive. First, he asserts that the offer of
15 judgment’s inclusion of reasonable attorney’s fees up to the date of
16 the offer “necessarily includes fees for the time that an attorney must
17 spend to move to obtain those underlying fees if Defendants will not
18 enter into a reasonable settlement concerning the underlying fees.”®
19 This interpretation of the contract is not supported by its clear terms,

 

80 Lilly, 2017 WL 3493249, at*8,
81 See, e.g., Rosado v. City of New York, No. 11 Civ. 4285 (SAS), 2012 WL 955510, at *6
(S.D.N-Y. Mar. 15, 2012) (“Plaintiff also seeks fees incurred by counsel in preparing
the instant fee application. However, both the Rule 68 Offer of Judgment and
plaintiff's Notice of Acceptance specifically limited reasonable attorney’s fees,
‘expenses and costs to the date of this offer. ... Nonetheless, as a matter of equity,
plaintiff should be awarded some amount for the time his counsel spent in
preparing the instant fee application.” (internal quotation marks omitted)). But see
Schoolcraft v. City of New York, No. 10 Civ. 6005 (RWS), 2016 WL 4626568, at *13
(S.D.N.Y. Sept. 6, 2016) (“The Rule 68 Judgment provides ‘plaintiff shall be entitled
to reasonable attorney’s fees, expenses, and costs to the date of this offer.’ On the
terms of the agreement alone, fees-on-fees are denied.” (internal citation omitted)).
& Steiner, 816 F.3d at 31 (modifications omitted) (internal quotation marks
omitted).
8 Appellee-Cross-Appellant’s Br. at 28.
Case 1:16-cv-03071-ALC-SN Document 239 Filed 08/19/19 Page 25 of 28
Case 1:16-cv-03071-ALC-SN Document 238 Filed 08/15/19 Page 26 of 29

23

1 nor is it anecessary assumption. There is nothing in the agreement's
terms to indicate that, in the event a fee application to the court is
needed to determine what constitutes “reasonable attorney's fees,”

& Ww NN

the parties intended for any attorney’s fees incurred by Lilly in that
process to be included in the amount the City agreed to pay as
reasonable attorney's fees. To the contrary, the express terms of the
contract state that the City will only be liable for reasonable attorney's
fees incurred on or before the date of the offer, and not subsequent
thereto. The district court acknowledged that the offer of judgment
10 contains “language expressly limiting recoverable fees and expenses
11 to those incurred prior to the Rule 68 Offer” before it then granted

Oo fo ST DH NH

12 fees on fees as a matter of equity.*

13 Second, Lilly invokes the doctrine of contra proferentem to assert
14 that the ambiguous language in the agreement “must be construed
15 against Defendants since they drafted it unilaterally in the context of
16 making a Rule 68 offer.”® Lilly’s statement of the rule is correct: that
17. ambiguities in the language of a Rule 68 offer of judgment are to be
1s “construed against the party making the offer.”® But, as discussed,
19 the offer is not ambiguous. Lilly cannot read ambiguity into the clear
20 terms of the contract in order to invoke the doctrine of contra

21 + proferentem.

22 _ Finally, Lilly urges that even if the offer of judgment’s terms do
23 in fact preclude fees on fees, then they should be held “void as a
24 matter of public policy.”®” We are sympathetic to the fact that because
25 the parties were unable to agree on reasonable attorney's fees,
26 Rothman was forced to prepare, file, and argue a fee application to

 

* Tilly, 2017 WL 3493249, at *7.

85 A ppellee-Cross-Appellant’s Br. at 31-32.
86 Steiner, 816 F.3d at 31.

87 Appellee-Cross-Appellant’s Br. at 36.
Case 1:16-cv-03071-ALC-SN Document 239 Filed 08/19/19 Page 26 of 28
Case 1:16-cv-03071-ALC-SN Document 238 Filed 08/15/19 Page 27 of 29

24

1 seek his fee, and that due to the terms of the parties’ agreement, he is

2 not able to be compensated for that extra work. Nonetheless, the
3 argument that an offer of judgment or settlement agreement that cuts
4 off fees on fees is void as a matter of public policy is contradicted by
5. controlling Supreme Court precedent.

6 In Evans 0. Jeff D., the Court held that because the Fees Act
7 bestowed the right to an award of attorney’s fees in civil rights actions
8 tothe prevailing party, and not the attorney, parties were free to waive
9 their right to attorney’s fees as part of a settlement agreement on the

10 merits.® Specifically the Court stated that Congress neither
11 “bestowed fee awards upon attorneys nor rendered them
12. nonwaivable or nonnegotiable; instead, it added them to the arsenal
13. of remedies available to combat violations of civil rights, a goal not
14 invariably inconsistent with conditioning settlement on the merits on
15 a waiver of statutory attorney’s fees.”®° The Court reasoned that it
16 would be poor policy to prohibit litigants from waiving their
17 statutory right to attorney’s fees as part of a compromise on the merits
18 because it would “impede vindication of civil rights, at least in some
_19 cases, by reducing the attractiveness of settlement.” Indeed, because
20 the attorney's fee award is often similar to or greater than the amount
21 of damages received on the merits! it is “not implausible to
22 anticipate that parties to a significant number of civil rights cases will
23 refuse to settle if liability for attorney’s fees remains open, thereby

24 forcing more cases to trial, unnecessarily burdening the judicial

 

88 475 U.S. 717, 730-32 (1986); see also Venegas v. Mitchell, 495 U.S. 82, 87-88 (1990)
(holding that it is the party’s right to waive, settle, or negotiate the party’s
entitlement to receive attorney’s fees).

8 Evans, 475 US. at 731-32.

90 Id, at 732.
1 Id, at 734-35 & n.24 (collecting examples of aitorney’s fee awards greater than

the merits award). In fact, this case is one such example.
Case 1:16-cv-03071-ALC-SN. .. Document 239 Filed 08/19/19 Page 27 of 28
Case 1:16-cv-03071-ALC-SN Document 238 Filed 08/15/19 Page 28 of 29

25

1 system, and disserving civil rights  litigants.”” These
pronouncements from the Supreme Court illustrate that, contrary to
Lilly’s arguments, it is not against public policy for litigants to waive

> WwW WN

their statutory right to attorney's fees—let alone fees on fees.

Thus, we conclude that when a settlement cuts off a plaintiff's
entitlement to attorney’s fees on a specific date, a district court may
not award a party attorney's fees for work incurred after that cut-off
date. This includes fees for work performed preparing a fee

Oo fo ~ HD wr

application submitted to the district court in the event the parties are
10 unable to agree on the attorney's fees to be awarded despite a good
11 faith effort to negotiate. If a plaintiff desires fees on fees in the event
12 a fee application to the district court is required, the plaintiff should
13. ensure that the settlement terms do not foreclose the availability of
14 such fees. Accordingly, the portion of the district court’s decision and
1s order granting Lilly attorney’s fees for all work performed after
16 October 26, 2016, cannot stand.

17 CONCLUSION

18 We have considered the parties’ other arguments and find them
19 tobe without merit. We therefore AFFIRM, in part, the district court’s
20 order setting Rothman’s hourly rate at $450 per hour and reducing
21 Lilly’s fee award by ten percent to account for clerical tasks billed by

 

% Id. at 736-37.

%3 Because the district court found that the parties in this case negotiated in good
faith, see Lilly, 2017 WL 3493249, at *8, we decline to consider whether a district
court may, as a matter of equity or otherwise, award fees on fees when a party
negotiates in bad faith, despite the presence of a cut-off clause in the Rule 68 offer
or settlement agreement. See, ¢.g., Long v. City of New York, No. 09 Civ. 6099 (AKH),
2010 U.S. Dist. LEXIS 81020, at*5-6 (S.D.N.Y. Aug. 6, 2010) (“The Rule 68 judgment
limited recoverable fees and expenses to those incurred prior to the date of the
offer. If the City’s dispute over recoverable fees were in bad faith, thfe]n
compensation for the work necessary for plaintiff[’]s fee application may be
justified.”). .
Case 1:16-cv-03071-ALC-SN Document 239 Filed 08/19/19 Page 28 of 28
Case 1:16-cv-03071-ALC-SN Document 238 Filed 08/15/19 Page 29 of 29

26

1 Rothman, and REVERSE and VACATE, in part, the district court's
2 decision and order awarding Lilly $7,290.00 for Rothman’s work on
3 the fee application and reply brief in support of that application.
